STATE OF LOUISIANA

                               COURT OF APPEAL

                                  FIRST CIRCUIT


                                NO. 2022 CA 0148


                                ALVIN JACKSON

                                      VERSUS


     THE CITY OF ZACHARY, LOUISIANA AND AMERICANA
                       DEVELOPMENT COMPANY, LLC
                                                                     fr '"   A




                                               Judgment Rendered:




                                 On Appeal from the
                              19th Judicial District Court
                       In and for the Parish of East Baton Rouge
                                  State of Louisiana
                                Trial Court No. 649447


                     Honorable Timothy E. Kelley, Judge Presiding


Niles B. Haymer                                Attorney for Plaintiff A
                                                                      - ppellant,
Baton Rouge, LA                                Alvin Jackson




Shelton D. Blunt                              Attorneys for Defendant -Appellee,
Monica M. Vela -Vick
                                              The City of Zachary
Marissa A. Batiste
Baton Rouge, LA



Loretta G. Mince                              Attorneys for Defendant -Appellee,
Shronda Williams
                                              Americana Development Company,
Jeanette A. Donnelly                          LLC
New Orleans, LA




               BEFORE:      THERIOT, CHUTZ, AND HESTER, JJ.
  HESTER, J.


        Plaintiff, Mr. Alvin Jackson,
                                            appeals the trial court' s grant of summary

 judgment in favor of defendant, Americana Development Company, LLC.                  For the

 following reasons, we affirm the judgment of the trial court.

                      FACTS AND PROCEDURAL HISTORY

        In 2016, Jackson filed a Petition for Injunctive Relief and Damages against
 the City of Zachary ( the City)     and Americana, after Americana constructed a


 traditional neighborhood on the property across Highway 64/Mount Pleasant Road
  Mount Pleasant Road) from Jackson' s home. Jackson asserted that the roundabout

 constructed directly in front of his home blocked his access to Mount Pleasant Road
 and that the defendants'
                            action in raising the elevation of the roadway above his
 foundation as well as pulling up his driveway, digging up the existing culverts, and
 filling in the existing ditches resulted in the destruction of his drainage, causing his
 home to flood when it rains. Americana responded to the petition filing an exception
 of no cause of action arguing that the City relocated Jackson' s driveway and
provided the improvements to Mount Pleasant Road and therefore, Americana, as a
private entity, was not liable for Jackson' s damages.             The trial court sustained

Americana' s exception and dismissed Jackson' s claims against Americana but gave
Jackson the opportunity to amend his petition to state a cause of action against
Americana.
              Jackson amended his petition to allege that Americana and the City
were " joint venture partners"
                                 in the road project and Americana was performing a
public function exclusively      reserved    to   the   state,   namely "   the funding and
construction of public roads and/ or roundabouts."


      Americana then filed a second exception of no cause of action and a motion
for summary judgment. After Americana filed its exception and motion, Jackson

obtained new counsel and sought leave to file a Second Supplemental and Amending
Petition for a Declaratory Judgment, with Injunctive Relief and Damages.             In the

                                            NJ
  second amended petition, Jackson contended that the actions by the defendants,

 including blocking access to Jackson' s property via Mount Pleasant Road, which

 may result in his property being landlocked, and changing the natural servitude of
 drainage were a disturbance
                                   of the peaceful possession of his property.            Jackson


 sought a declaratory judgment as well as injunctive relief maintaining him in
 possession of the property.        Americana opposed the second amended petition.

 Americana' s motion for summary judgment, exception of no cause of action, and
 opposition to the filling of the second amended petition came before the trial court
 for a hearing. The trial court allowed the filing of the second amended petition

 pursuant to the parties' agreement that Americana' s motion for summary judgment
 and exception of no cause of action would apply to the second amended petition

 without delaying the hearing. After argument of the parties, the trial court granted

 Americana' s motion for summary judgment, denied Americana' s exception of no
 cause of action as moot, and dismissed Jackson' s claims against Americana. Jackson

 appealed, and this court reversed the trial court holding that Americana' s motion for

 summary judgment did not specifically address the possessory action raised in
Jackson' s second amended petition, and " Americana did not point out an absence of
factual support for Jackson' s claims that Americana' s actions, together with those
of the City caused a disturbance of Jackson' s possession of his property."             Jackson


v. City of Zachary, 2017- 1583 ( La. App. 1st Cir. 8/ 6/ 18),         256 So. 3d 323, 328- 30. 1

       Thereafter,    Americana     filed    a    second    motion   for   summary judgment

contending that Jackson' s claims against Americana, as set forth in Jackson' s second
amended petition, fail as a matter of law and should be dismissed with prejudice.               In




1 As noted in this court' s prior opinion addressing Jackson]
judgment, Jackson' s second amended
                                                      Americana'
                                      petition states "[      ...
                                                                  s first motion for summary
                                                                   amends the original petition as
previously amended and supplemented so that it now reads as follows" and contains no language
adopting or incorporating prior petitions.       Thus, the question before this court is whether
Americana established its entitlement to summary judgment dismissing the specific claims of the
second amended petition. See Jackson, 256 So. 3d at 327.

                                                  3
     the memorandum in support of its motion, Americana addressed Jackson' s

    possessory action and contended that the City was responsible for the design and

    construction of the improvements Jackson contends disturbed the possession of his

    property, and Americana was not involved. Jackson opposed the motion contending
    that genuine issues of material fact remain because the actions that caused damage
    to hien,
               particularly interfering with his access to the property and causing the
    property to flood, were the combined actions of the City and Americana undertaken

    as part of a cooperative endeavor agreement entered into by the City and Americana
    to facilitate the development of the Americana neighborhood.'
                                                                  After a hearing, the

    trial court signed a judgment on September 29, 2021, granting Americana' s motion
    for summary judgment and dismissing Jackson' s claims against Americana.
                                    LAW AND ANALYSIS

          The summary judgment procedure is favored and is designed to secure the
just, speedy, and inexpensive determination             of every action. La. Code Civ. P. art.

    966( A)(2).
                   A motion for summary judgment shall be granted if the motion,

    memorandum, and supporting documents show that there is no genuine issue as to

    material fact and that the mover is entitled to judgment as a matter of law. La. Code
Civ. P. art. 966( A)(3).
                              The burden of proof is on the mover. La. Code Civ. P. art.
966( D)( 1).
                  Nevertheless, if the mover will not bear the burden of proof at trial on
the issue that is before the court on the motion, the mover' s burden does not require
that all essential elements of the adverse party' s claim, action, or defense be negated.

Rather, the mover must point out to the court that there is an absence of factual

2

  Although Jackson' s claims and causes of action have evolved over time, his single genuine issue
of material fact as well as his briefing in opposition to the motion for summary judgment confirms
that he is relying on his possessory action to contend that there are genuine issues of material fact
remaining.
             In his brief, Jackson argues that his petition states a cause of action for a possessory
action based on the disturbance of his peaceful possession by the combined actions of Americana
and the City that interfered with his access to his property and caused his property to flood.
Jackson listed as the only issue of material fact "[ w] hether Americana disturbed Alvin Jackson' s
peaceful possession by interfering with his access to his property and causing flooding to his
property."

                                                 F
 support for one or more elements essential to the adverse party' s claim, action, or
 defense.
            Thereafter, the adverse party must produce factual support sufficient to

 establish the existence of a genuine issue of material fact or that the mover is not

 entitled to judgment as a matter of law. La. Code Civ. P.     art. 966( D)( 1).


       In determining whether summary judgment is appropriate, appellate courts

 review evidence de novo under the same criteria that govern the trial court's

 determination of whether summary judgment is appropriate. Aucoin v. Larpenter1

 2021- 0064 (La. App. 1st Cir. 9/ 20/ 21), 329 So.3d 363, 368, writ denied, 2021- 01505
 La. 12/ 7/ 21),   328 So. 3d 420.    Thus, appellate courts ask the same questions:


whether there is any genuine issue of material fact and whether the mover is entitled
to judgment as a matter of law. Id. Because it is the applicable substantive law that


determines materiality, whether a particular fact in dispute is material can be seen
only in light of the substantive law applicable to the       case.   Durand v. Graham,

2019- 1312 ( La. App. 1st Cir. 6/ 12/ 20),   306 So. 3d 437, 440.


       The possessory action is one brought by the possessor of immovable property
or of a real right therein to be maintained in his possession of the property or
enjoyment of the right when he has been disturbed, or to be restored to the possession

or enjoyment thereof when he has been evicted. La Code Civ. P. art. 3655.


       The elements of proof in a possessory action are set forth in La. Code Civ. P.
art. 3658 as follows: 1)
                           He had possession of the immovable property or real right
therein at the time the disturbance occurred; 2) He and his ancestors in title had such

possession quietly and without interruption for more than a year immediately prior
to the disturbance, unless evicted by force      or fraud; 3) The disturbance was one in


fact or law, as defined in Article 3659; and 4) The possessory action was instituted
within a year of the disturbance.


      Louisiana Code of Civil Procedure art. 3659 provides that a disturbance in
fact is an eviction,
                       or any other physical act which prevents the possessor of

                                             5
     immovable property or of a real right therein from enjoying his possession quietly,
    or which throws any obstacle in the way of that enjoyment. Article 3659 provides

    that a disturbance in law is the execution,          recordation,
                                                                        registry or continuing


    existence of record of any instrument which asserts or implies a right of ownership
    or to the possession of immovable property or of a real right therein, or any claim or
    pretension of ownership or right to the possession thereof except in an action or

    proceeding, adversely to the possessor of such property or right. In a possessory

    action, the burden of proof is upon the plaintiff to establish the essential elements
    thereof. La. Code Civ. P. art. 3658; Poirrier v. Dale' s Dozer Service, Inc., 99- 2593

    La. App. 1st Cir. 11/ 3/ 00), 770 So. 2d 531, 536.

          In its motion for summary judgment, Americana contends that Jackson cannot
    meet his burden of proving that Americana disturbed his possession, an element
    essential to Jackson' s possessory action. Americana points out that it was not

    involved in the planning or construction of the roundabout or the drainage; that
    Jackson' s property was across the road from Americana' s development activities,

    and that the construction of the Americana neighborhood did not adversely affect
    the drainage on Jackson' s property. Americana attached the following to its motion

    for summary judgment: the affidavit of John Engquist' along with the Cooperative
    Endeavor and Annexation Agreement (            CEA)    between the City,     Old Towne

Development Group,           LLC,   and Daigle Americana Development,             LLC (   now


Americana),
                 and the Intergovernmental Cooperative Endeavor Agreement between

the City and the City of Baton Rouge attached; an excerpt from the deposition of
Alvin Jackson; the affidavit ofLoretta G. Mince, attaching a stipulation ofthe parties
stipulating that their expert reports shall be received into evidence as competent
summary judgment evidence; the expert report of Jackson' s expert,
                                                                   Audry J.


3

    Engquist is the sole member of Engquist Management, LLC, which in turn is the sole manager
of Old Towne Development Group, LLC.
                                               0
 Ferguson, Jr.;   the expert report of Americana' s expert, Michael Thomassie; the Civil

 Engineering Expert Report of the City' s expert, G. Wayne Sledge; the joint pretrial

 order; Alvin Jackson' s affidavit of irreparable harm; and an additional affidavit of
 Alvin Jackson.


       In his affidavit, John Engquist attested that pursuant to the CEA, Americana

 agreed to use its best efforts to develop the Americana property and the City agreed
 to design and construct, at the City' s sole expense, certain infrastructure and to make
 certain improvements to Mount Pleasant Road. He noted that the improvements

 included:
             widening Mount Pleasant Road, including the installation of drainage

 improvements and sidewalks; construction of a roundabout to connect to Americana
Boulevard;
               and realigning Barskett Road, including the installation of drainage
improvements.
                   Mr. Engquist attested that the City improvements were designed by
Professional Engineering Consultants Corporation pursuant to a contract with the

City; the City improvements were constructed as part of a Public Works Act project;
R.J. Daigle &
                  Sons Contractors, Inc. performed the City' s improvements pursuant

to a contract with the City; and Americana was not a party to City' s contracts with
Professional Engineering Consultations Corporation             or   R.J.   Daigle &   Sons

Contractors,
               and had no involvement in the design or construction of the City
improvements, all of which were under the sole control and direction of the City.
Finally. Mr. Engquist pointed out that the Americana neighborhood is located across
Mount Pleasant Road from Jackson' s property and the two tracts of land do not share
any boundaries.


      The CEA attached to Mr. Engquist' s affidavit set forth the obligations of the
City as well as Americana. In the CEA, the City agreed to be responsible for the


cost of design, permitting, and construction of the Phase I City Public Projects,
which included the Mount Pleasant Road         roundabout.   In addition to the CEA, the

Intergovernmental Cooperative Agreement between the City of Baton Rouge and
                                           7
 the City was attached, under which the City, " at Zachary' s expense,"    obligated itself


 to perform certain roadwork, including the widening of Mount Pleasant Road and
 the construction of the roundabout.


       In Jackson' s deposition he acknowledged that he has access to his property
 from Barskett Road and that he did not have any facts to suggest that Americana was
 involved in the actual design of Barskett Road.

       Jackson' s expert, Mr. Ferguson,
                                               was asked to investigate the roadway
 project' s impact on the existing drainage of property owned by Jackson.          In his


 report, Mr. Ferguson pointed out where the current layout of the drainage, including
the slope of the ditch, was contrary to the construction plans.    He said in his opinion,


a drainage ditch in front of Jackson' s home was filled in during the roadwork, which
created a condition that hindered the ability of a large portion of Jackson' s property
to drain effectively and efficiently. Finally, he concluded that the best management

practices for maintenance of the drainage features do not appear to be followed
regularly,   and the improperly functioning drainage system is a result of poor
maintenance.



       Americana' s expert, Mr. Thomassie, was asked to consider whether the


development activities undertaken by Americana negatively impacted drainage onto
the property owned by Jackson. Mr. Thomassie concluded, " it is my opinion that

the development activities of Americana Development, LLC and its affiliates did not
negatively impacted [ sic] drainage on the property owned by Alvin Jackson."        In so


concluding, he pointed out that the vast majority of the Americana property drains
away from Mount Pleasant Road, and the area that drains toward Mount Pleasant
Road   was    reduced
                        significantly   with   the   development    of   the   Americana

neighborhood,
                and a detention area was constructed as part of the Americana
neighborhood to reduce the stormwater discharge even further.
         The evidence presented by Americana established that under the CEA,

 Americana was to use all reasonable efforts to develop the Americana property
 across Mount Pleasant Road from Jackson' s home and the City agreed to construct
 the necessary infrastructure, and to make improvements to Mount Pleasant Road,

 including adding the roundabout at the entrance of the Americana neighborhood and
 installing additional drainage infrastructure. Americana was not involved in the

 design or construction of the drainage           or the roundabout.       Further, the evidence


 established that the Americana neighborhood did not cause Jackson' s property to
 flood and in fact improved drainage through a detention area. The evidence attached
 to Americana' s motion for summary judgment revealed an absence of factual

 support to prove Americana disturbed Jackson' s possession of his property;
 therefore, the burden shifted to Jackson to produce factual support sufficient to

 establish the existence of a genuine issue of material fact or that Americana is not

 entitled to judgment as a matter of law.

        Jackson offered no evidence in opposition to Americana' s motion for
 summary judgment,        and did not contradict Americana' s evidence that the City,
rather than Americana, altered his access to Mount Pleasant Road and is responsible

for the changes to the drainage of Jackson' s property. However, Jackson argued that

Americana is liable because the improvements done by the City, including and
especially the Mount Pleasant Road roundabout, " were an essential incentive to

convince Americana to annex and develop its property in accordance with the terms
of the Cooperative Endeavor Agreement" and the roundabout was built only as a

feature of the Americana
                               neighborhood and not for any other city purpose.           Jackson


contended that the City and Americana worked together to take certain actions,
which ultimately disturbed Jackson' s peaceable possession of the property.' Jackson



4 In his brief to this court, Jackson also contended that Americana and the City effectively rezoned
his property to be part ofthe Americana subdivision without his consent. He put forth no evidence
to support this contention.

                                                 9
  listed one genuine issue of material fact,             namely, " Whether Americana disturbed


  Alvin Jackson' s peaceful possession by interfering with his access to his property
  and causing flooding to his property? ( See Cooperative Endeavor Agreement,
  Sections 3. 1, 3. 2, and 4. 15)."
                                        Jackson set forth no authority for his argument that the

  CEA between Americana and the City to separately take on certain tasks makes
 Americana liable for the actions taken by the City pursuant to the CEA.6 Summary
 judgment cannot be defeated by              mere argument.      Argument of counsel and briefs,

 no matter how artful, are not sufficient to raise an issue of material fact. Wilson v.

 Davis, 2007- 1929 ( La. App. 1st Cir. 5/ 28/ 08), 991 So. 2d 1052, 1063, writs denied,

 2008- 2011, 2008- 2020 ( La. 11/ 10/ 08), 996 So. 2d 1070, 1071.

         Furthermore, Americana' s expert, Mr. Thomassie, stated that Americana' s

 construction of the traditional neighborhood across the street from Jackson' s home

 did not contribute to his property flooding, and Jackson' s expert, Mr. Ferguson,

 concluded that the flooding was because the drainage built was contrary to the
 construction plans and best practices for maintenance were not regularly followed.




 5 In Section 3. 1, the parties agreed to satisfy the obligations identified in Article 3, which details
 the obligations of Americana and the City. Section 3. 2 sets forth the " City Undertakings"
 specifically stating "   To have induced Old Towne to proceed with the Annexation and Daigle
Americana to undertake the development of Americana Phase 1, the City hereby covenants and
agrees to use its best efforts to budget annually amounts necessary to do ( at the City' s sole expense
unless otherwise stated herein),   the following City Undertakings... ."      This list included
construction of Phase 1 City Public Projects. Section 4. 1 involved the zoning of Americana as a
traditional neighborhood development.


6 As authorized by Article VII, Section 14( C) of the Louisiana Constitution, political subdivisions
and political corporations may enter into a cooperative endeavor agreement with any public or
private association, corporation, or individual to achieve a public purpose. A cooperative endeavor
agreement is different from a joint venture where the essential elements are generally the same as
those of partnership, i. e., two or more parties combining their property, labor,     skill, etc.,   in the
conduct of the venture for joint profit or benefit, with each having some right of control, and thus,
joint ventures are generally governed by the law of partnership. Cajun Elec. Power Co-op., Inc.
v. McNamara, 452 So. 2d 212, 215 ( La. App. 1st Cir.), writ denied, 458 So. 2d 123 ( La. 1984).         In
the CEA signed in this matter, the City agreed to take on certain responsibilities at its sole expense,
and there was no sharing of profits and losses. The CEA did not create a joint venture partnership
between American and the City as alleged by Jackson in his first amended petition. See Palmer
v. Vermillion Home Bldrs. LLC, 48, 838 ( La. App. 2d Cir. 2/ 26/ 14), 134 So. 3d 1248, 1254, writ
denied, 2014- 0946 ( La. 8/ 25/ 14),
                                       147 So. 3d 1119 ( For a business arrangement to be considered a
joint venture, the parties to the venture must share in profits and losses.)

                                                    10
Mr. Ferguson did not set forth any activities of Americana that contributed to the
property flooding. Jackson did not provide any evidence to dispute Americana' s

expert or prove that the actions of Americana in constructing the Americana

neighborhood caused Jackson' s access to be interfered with or caused his property
to flood.
            Therefore, we find Americana met its burden of proving that no genuine

issue ofmaterial fact remains as to Jackson' s possessory action. Given this showing,
the burden then shifted to Jackson to establish that a genuine issue of material fact
remained.
            On the record before us, he has failed to do so.

                                   CONCLUSION


      For the foregoing reasons, the September 29, 2021 judgment of the trial court
is affirmed.
               All costs of the appeal are assessed to plaintiff-appellant, Mr. Alvin
Jackson.


      AFFIRMED.




                                         11
 ALVIN JACKSON                                         STATE OF LOUISIANA



                                                       COURT OF APPEAL

 VERSUS


                                                       FIRST CIRCUIT

 THE CITY OF ZACHARY,
 LOUISIANA AND AMERICANA
 DEVELOPMENT CO., LLC                                  NUMBER 2022 CA 0148




 CHUTZ, J.,    dissenting.

         I disagree with the majority' s affirmance of the trial court' s summary
judgment dismissal of the claims of plaintiff-appellant, Alvin Jackson,           against



defendant -appellee, Americana Development Co., LLC ( Americana). I believe


outstanding issues of material fact preclude the granting of summary judgment on
the showing made.


         Jackson asserted that Americana' s actions in conjunction with the City of
Zachary ( the City) as evidenced by the Cooperative Endeavor Agreement ( CEA)

constituted a joint venture and that working collectively their combined actions

disturbed the peaceful possession of his property. The existence or nonexistence of
a joint venture is a question of fact, although what constitutes a joint venture is a

question of law. There are no hard and fast legal rules fixing the requisites for a joint

venture; each case must be considered sui generis and care must be exercised that

consideration is given to the usages and practices characteristic of the particular

commercial undertaking sought to be labeled a " joint venture." Courts look to the

totality of evidence, not just the written agreement between the parties to determine

whether a joint venture was entered into, Cajun Elec. Power Co- op., Inc.             v



McNamara, 452 So. 2d 212, 216 ( La. App. 1 st Cir.), writ denied, 458    So.2d 123 ( La.

1984).   The requisites applicable to a joint   venture,   are the same as those of a
partnership: ( 1)   a contract between two or more persons; ( 2) a juridical entity or

person is established; ( 3)   contribution by all parties of either efforts or resources; ( 4)

the contribution must be in determinate proportions; ( 5) there must be joint effort;

 6) there must be a mutual risk vis- a- vis losses; ( 7) there must be a sharing of profits.


Irl The parties' intent to enter into a joint venture is a necessary element of a joint
venture. See Glass v. Berkshire Dev.,       612 So. 2d 749, 752 ( La. Ct. App. 1992)

       Here, Americana has not provided sufficient evidence to eliminate the factual

issue of whether a joint venture between Americana and the City existed so as to

shift the burden of proof to Jackson. Furthermore, intent is seldom ripe for summary
judgment disposition. See Berthelot v. Indovina, 2021- 1546 (
                                                                         La. App.    1st Cir.

6/ 3/ 22), 343 So. 3d 209, 214- 15.


       Having failed to eliminate the existence of a joint venture between Americana

and the City, I believe the trial court erred in dismissing all of Jackson' s claims
against the developer. Accordingly, I dissent.




                                              2